Citation Nr: 1818810	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-37 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for anxiety and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1968 to May 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran requested a Board hearing in his October 2014 VA Form 9 substantive appeal.  Thereafter, in March 2018, the Veteran and his representative notified the Board that he wished to withdraw this request.  Therefore, the Board finds that the Veteran's hearing request has been withdrawn.  38 C.F.R. § 20.704.


FINDING OF FACT

In March 2018, the Veteran and his representative requested withdrawal of the appeal of the issue of entitlement to service connection for anxiety and depression.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for anxiety and depression have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2018, prior to promulgation of a Board decision in the appeal, the Veteran and his representative indicated that the Veteran wishes to withdraw his appeal of the issue of entitlement to service connection for anxiety and depression.  Thereafter, the Veteran's representative submitted a correspondence again requesting to withdraw the appeal in regard to such claim.

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of such issue and it is dismissed.  38 U.S.C. § 7105(b)(2), (d)(5).


ORDER

The appeal of the issue of entitlement to service connection for anxiety and depression is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


